Citation Nr: 0607013	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  04-23 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active service from February 1963 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1970 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The claims folder was 
subsequently transferred to the RO in St. Petersburg, 
Florida.

The Board notes that the veteran perfected an appeal of the 
March 1970 rating decision by way of an October 1970 notice 
of disagreement and a February 1971 substantive appeal.  
However, the appeal was never sent to the Board at that time.  
Thus, the appeal of the March 1970 rating decision remains 
open. 

The Board apologizes for this delay. 

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in February 2006.  A 
transcript of that hearing has been associated with the 
claims folder.    


FINDING OF FACT

There is no competent evidence of a low back disorder in 
service, or within any applicable presumptive period, and no 
competent evidence of a nexus between any currently diagnosed 
low back disorder and the veteran's period of active service 
from February 1963 to January 1968.


CONCLUSION OF LAW

Service connection for a low back disorder is not 
established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases, including arthritis, are presumed to 
have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b). 

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c).  The Board observes that the veteran 
has been diagnosed as having defects in the pars 
interarticularis at L5 compatible with bilateral 
spondylolysis and associated spina bifida.  This disorder is 
considered a congenital defect not subject to service 
connection.  38 C.F.R. § 3.303(c); Godfrey v. Brown, 7 Vet. 
App. 398, 401 (1995).  Therefore, to the extent the veteran 
seeks service connection for this disorder, the claim must be 
denied for lack of legal merit.  See Cacalda v. Brown, 9 Vet. 
App. 261 (1996) (where law is dispositive, not evidence, the 
appeal should be terminated for lack of legal merit or 
entitlement); accord Sabonis v. Brown, 6 Vet. App. 426 
(1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).

In addition, the Board notes that the veteran has been 
diagnosed as having degenerative joint disease in the lumbar 
spine.  However, there is no evidence of arthritis within one 
year after the veteran's separation from service on January 
1968.  Therefore, the presumption of service-connection for 
chronic disease is not for application.  38 U.S.C.A. §§ 
1101(3), 1112(a)(1), 1137; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).    

Considering the claim on a direct basis, the Board finds that 
it must be denied.  First, service medical records are 
negative for complaints, findings, or diagnosis of a back 
disorder in service.  Therefore, service connection may not 
be granted based on chronicity in service or post-service 
continuity of symptoms first seen in service.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. at 494-97.

The veteran argues that the gastrointestinal complaints he 
described in service were actually related to, and 
overshadowed, back problems.  

The veteran is competent to relate and describe symptoms he 
experienced in service.  However, as a lay person, not 
trained or educated in medicine, he is not competent to offer 
an opinion as to the origins of those complaints.  Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

Finally, the Board finds no competent evidence of a nexus 
between the veteran's diagnosed low back disorders and his 
period of active service.  Boyer, 210 F.3d at 1353; Maggitt 
v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  That is, 
there is no medical evidence or opinion of record that 
establishes a relationship between the veteran's service and 
his back complaints.  Specifically, the report of the January 
1970 VA examination, the June 1970 statement of treatment 
from "C. G.," M.D., and VA outpatient treatment records 
provided no evidence to link low back complaints to service.  

In fact, the Board observes that treatment records from the 
Florida Spine Institute, dated in October 2001, indicated 
that the veteran reported developing low back pain in the 
1970s, which was well after his January 1968 discharge.

Records from the veteran's January 1972 surgery and 
hospitalization at Doylestown Hospital mentioned onset of the 
veteran's back pain while in service.  However, the reference 
is clearly based on history as recited by the veteran.  
Medical history provided by a veteran and recorded by an 
examiner, without additional enhancement or analysis, is not 
competent medical evidence.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Moreover, as discussed above, 
service medical records do not confirm any complaint of back 
pain.  Again, the veteran's personal assertion that his low 
back disorder is related to service is not competent evidence 
required to establish service connection.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 
2 Vet. App. at 494.      

Overall, the Board must find that the service medical records 
and post-service medical records provide evidence against 
this claim as they indicate either a congenital defect or a 
disorder than began after service.  The United States Court 
of Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).

In summary, there is no competent evidence of a low back 
disorder in service, or within an applicable presumptive 
period, and no competent evidence of a nexus between a 
current low back disorder and service.  Therefore, the 
evidence is not so evenly balanced as to require resolution 
of doubt in the veteran's favor.  38 U.S.C.A. § 5107(b).  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for a low back 
disorder. Id.  The appeal is denied.  The Board again 
apologizes for this delay. 

The Duty to Notify and the Duty to Assist

The Board finds that the RO has complied with VA's duty to 
notify the veteran of the evidence needed to substantiate his 
claim.  That is, by letters dated in December 2002, as well 
as information provided in the March 1970, July 1970, and 
January 2003 rating decisions and November 2003 supplemental 
statement of the case, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible to provide.  In addition, the November 2003 
supplemental statement of the case includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by statute.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board observes that the above notice was not provided 
prior to the March 1970 rating decision, the appeal of which 
the veteran perfected in February 1971.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  However, it is 
emphasized that such notice was not required by statute at 
that time.  The RO did provide this notice in response to the 
veteran's December 2002 claim and before the resulting 
January 2003 rating decision.  

In addition, the Board notes that the RO has not specifically 
complied with 38 C.F.R. § 3.159(b)(1) and asked the veteran 
provide any evidence in his possession that pertains to the 
claim. Id. at 120-21.  However, from review of his 
submissions and testimony at the Board hearing, the Board is 
satisfied that the veteran was fully aware of the type of 
evidence needed to substantiate his claim and that he should 
submit any evidence he had in support of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005).  

The Board is aware of the recent decision in Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506) regarding notice requirements.  Based 
on a review of this decision, the Board finds no basis to 
remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant this claim.  Moreover, 
neither the veteran nor his representative has made any 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  Mayfield, 19 Vet. 
App. at 119.   

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make a specific request in the VCAA 
letter is non-prejudicial, harmless error.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records and VA treatment records.  
In December 2002, the veteran submitted an authorization to 
obtain records from Doylestown Hospital, which had been 
previously associated with the claims folder.  He also 
submitted evidence from the Florida Spine Institute and 
copies of an employment physical examination, as well as 
copies of service records.  The veteran has not identified or 
authorized VA to obtain any additional private evidence.  

The Board observes that the RO has not secured a medical 
examination or opinion, but finds that such assistance is not 
warranted under the facts in this case.  See 38 U.S.C.A. § 
5103A(d); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) 
(there must be some evidence of a causal connection between 
the alleged disability and the veteran's military service to 
trigger VA's obligation to secure a medical opinion pursuant 
to 38 U.S.C.A. § 5103A(d)).  As there is no other indication 
or allegation that additional relevant evidence remains 
outstanding or that additional assistance is warranted, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A.  § 5103A.  


ORDER

Service connection for a low back disorder is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


